Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 
Status of Claims
This office action for the 15/792759 application is in response to the communications filed November 13, 2020.
Claims 1, 13 and 14 were amended April 22, 2020. 
Claims 1-14 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1, 13 and 14,
The claim recites the limitation of “the medical type”. This limitation lacks antecedent basis and therefore found to be indefinite. For the purposes of examination, the 
The claim further recites the limitations “the execution record document type is an attribute of an execution record document”, “a substitution execution record document which has a differing execution record document type”, “register and store the execution record document having the selected candidate execution record document type” and “register and store the substitution record document having the selected candidate execution record document type”. These limitations establish that the execution record document and substitution execution record document simultaneously have different document types and the same document types. These limitations are in conflict with each other because the execution record document and substitution execution record document cannot both have “the selected candidate execution record document type” and still have “a differing execution record document type”. Accordingly this limitation is found to be indefinite. For the purposes of examination, the examiner will interpret these limitations as “the execution record document type is an attribute of an execution record document”, “a substitution execution record document which has a differing execution record document type”, “register and store the execution record document having the selected candidate execution record document type” and “register and store the substitution record document having the differing execution record document type”. 
As per claims 2-12
These claims depend from a base claim that has been found to be indefinite. Accordingly these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a machine.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of store a medical act type and an execution record document type correlated with the medical act type in advance, wherein the medical type is an attribute of a medical act, and wherein the execution record document type is an attribute of an execution record document on which the medical act is recorded, in response that execution of the medical act is detected to be recorded on a substitute execution record document which has a differing execution record document type different from the execution record document type, perform language analysis on the execution of the medical act recorded on the substitute execution record document to determine a list of candidate execution document types corresponding to the determined medical act type for selection set a selected candidate execution record document type among the candidate execution record document type as an attribute of the execution record document, register and store the execution record document having the selected candidate execution record document type as the attribute in correlation with the medical act and register and store the substitute execution record document having the selected candidate execution record document as the attribute in correlation with the medical act and determine whether the medical act is performed based on whether there exists an entity of the execution record document or 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “a memory” and “a processor, configured to”, a memory that stores a medical act type and an execution record document type correlated with the medical act type in advance, wherein the medical type is an attribute of a medical act, and wherein the execution record document type is an attribute of an execution record document on which the medical act is recorded and a processor, configured to, in response that execution of the medical act is detected to be recorded on a substitute execution record document which has a differing execution record document type different from the execution record document type perform language analysis on the execution of the medical act recorded on the substitute execution record document to determine a list of candidate execution document types corresponding to the determined medical act type for selection set a selected candidate execution record document type among the candidate execution record document type as an attribute of the 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “a memory” and “a processor, configured to”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. The claim does not contain any further language to consider as sufficient to provide something significantly more than the judicial exception because 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the memory stores one or plurality of candidates of medical act types capable of being correlated with the differing execution record document type, and wherein a medical act type of the medical act held to be correlated with the substitute execution record document having the differing execution record document type is selected from among the one or plurality of candidates of medical act types” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or 
As per claim 3, 
Claim 3 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the medical act type correlated in advance is selectable as the medical act type correlated with the substitute execution record document having the differing execution record document type”
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the memory stores one or a plurality of candidates of a medical act type of a medical act capable of being correlated with the substitute execution record document having the differing execution record document type, and wherein the processor holds a medical act having a medical act type selected from among the one or plurality of candidates of medical act types in correlation with the substitute execution record document having the differing execution record document type”
As per claim 5, 
Claim 5 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor is further configured to display the execution record document on a display” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 6 depends from claim 2 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor is further configured to display the execution record document on a display” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 3 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor is further configured to display the execution record document on a display” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor is further configured to display the execution record document on a display” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor is further configured to display the execution record document on a display” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 7 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each 
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” introduces additional elements that is insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type correlated with the medical act type in advance and a display aspect of the substitute execution record document having the differing execution record document type correlated with the medical act different from each other” which corresponds to mere data gathering and/or output. 
Step 2B: As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“wherein the processor makes a display aspect of an execution record document having the execution record document type 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 is substantially similar to claim 5. As such, claim 13 is rejected for the same reasons as claim 5.
As per claim 14, 
Claim 13 is substantially similar to claim 1. As such, claim 13 is rejected for the same reasons as claim 1.
As per claims 1, 13 and 14, 
Step 1: The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1 and 13), and manufacture (claim 14) which recite steps of a memory that stores a medical act type and an execution record document type correlated with the medical act type in advance; and a holding unit that holds an execution record document which has, as an attribute thereof, a differing execution record document type which is 
Step 2A Prong 1: The claim(s) recite(s) subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of  a memory that stores a medical act type and an execution record document type correlated with the medical act type in advance; in response that execution of the medical act is recorded on a substitute execution record document which has a differing execution record document type different from the execution record document type, register the substitute execution record document in correlation with the medical act and determine whether the medical act is performed based on whether there exists an entity of the execution record document or an entity of the substitution execution record in a case where an audit of the medical act is performed. These steps, as drafted, under the broadest reasonable interpretation:
includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “document” language, a memory that stores a medical act type and an execution record document type correlated with the medical act type in advance; in response that execution of the medical act is recorded on a substitute execution record document which has a differing execution record document type different from the execution record document type, register the substitute execution record document in correlation with the medical act and determine whether the medical act is performed based on whether there exists an entity of the execution record document or an entity of the substitution execution record in a case where an 
Step 2A Prong 2: The claim(s) do not/ does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea (such as recitation of [ 58 ] amounts to mere data gathering, recitation of “wherein the medical type is an attribute of a medical act, and wherein the execution record document type is an attribute of an execution record document on which the medical act is recorded” amounts to selecting a particular data source or type of data to be manipulated, recitation of [ 58 ] amounts to insignificant application, see MPEP 2106.05(g))
Step 2B: The claim(s) do not/ does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as “a memory that stores a medical act type and an execution record document type correlated with the medical act 
As per claims 2-12,
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)). 
 Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stankiewicz et al. (US 2018/0322959; herein referred to as Stankiewicz.) in view of Hernandez et al. (US 2007/0179814; herein referred to as Hernandez) in further view of Mabotuwana et al. (US 2016/0012319; herein referred to as Mabotuwana).
As per claim 1, 
Stankiewicz teaches a memory that stores a medical act type and an execution record document type correlated with the medical act type in advance, wherein the medical type is an attribute of a medical act, and wherein the execution record document type is an attribute of an execution record document on which the medical act is recorded; (Paragraphs [0033]-[0037] of Stankiewicz
While Stankiewicz does not explicitly state how these documents are being associated with their respective protocols, it would have been obvious to one of ordinary skill in the art before the time of filing that these documents would have been correlated with their respective protocols due to the fact that the medical documents must be referencing certain medical acts. 
Stankiewicz further teaches determine whether the medical act is performed based on whether there exists an entity of the execution record document or an entity of the substitute execution record document in a case where an audit of the medical act is performed. (Paragraphs [0055] of Stankiewicz. The teaching describes that the medical context of the medical document record would indicate procedures that were performed on a patient.)
Stankiewicz does not explicitly teach a processor, configured to, in response that execution of the medical act is detected to be recorded on a substitute execution record document which has a differing execution record document type different from the execution record document type perform language analysis on the execution of the medical act recorded on the substitute execution record document to determine a list of candidate execution document types corresponding to the determined medical act type for selection set a selected candidate execution record document type among the candidate execution record document type as an attribute of the execution record document, register and store the execution record document having the selected candidate execution record document type as the attribute in correlation with the medical act and register and store the substitute execution record document having the selected candidate execution record document as the attribute in correlation with the medical act
However Hernandez teaches determining that a medical act is recorded on a substitute execution record document which has a differing execution record document type Paragraph [0017] of Hernandez. The teaching describes an analysis that examines the documents in a medical record system to determine a completeness of the record. The system determines that among the documents present certain other documents are missing and are in need of recording. Here it is understood that the existing document is a substitute execution record document and the missing document is a document type that is correlated with the medical act that differs from the document type of the substitute execution record document.)
Hernandez further teaches determine a list of candidate execution record document types corresponding to the determined medical act  type for selection in response to the medical act being recorded on a substitution record and set a selected candidate execution record document type among the candidate execution record document type as an attribute of the execution record document, register and store the execution record document having the selected candidate execution record document type as the attribute in correlation with the medical act. (Paragraphs [0023]-[0025] of Hernandez. The teaching describes that a template form is selected from possible template forms in response to a document deficiency. This document is then included in the association with the medical acts performed upon completion, registered and stored as having correlation with the medical acts associated with the procedure.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Stankiewicz, the record completion teachings of Hernandez. Paragraph [0041] of Hernandez teaches that the disclosed invention improves workflow in the completion of forms required to be present in a patient record. Because Stankiewicz is directed to a system for medical reporting, the teaching would have been 
The combined teaching of Stankiewicz and Hernandez does not explicitly teach perform language analysis to determine a list of candidate execution record document types. 
However, Mabotuwana teaches perform language analysis on medical data to determine a list of candidate execution record document types. (Paragraphs [0048] and [0049] of Mabotuwana. The teaching describes performing natural language processing on patient information in order to determine what document template is to be selected.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the analysis to determine the list of candidate execution record document types described in the combined teaching of Stankiewicz and Hernandez, the language processing teachings of Mabotuwana. The combined teaching of Stankiewicz and Hernandez teaches determining a list of candidate execution record documents, in the form of a template document, from the patient information, in the form of a substitution execution record document. Mabotuwana teaches that this analysis of the patient data can be done through natural language processing to determine these candidate execution record documents, in the form of a template document. All of the claimed features are taught by the prior art, though in separate references. Both the combined teaching of Stankiewicz and Hernandez and the teaching of Mabotuwana would function the same together as they would apart. Accordingly, one of ordinary skill in the art would have made a simple combination of known elements in the prior art in the effort to make an improved system. One of ordinary skill in the art would have add to the combined teaching of Stankiewicz and Hernandez, the teaching of Mabotuwana based on this rationale without yielding unexpected results. 
As per claim 2, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 1.
Stankiewicz further teaches wherein the memory stores one or a plurality of candidates of medical act types capable of being correlated with the differing execution record document type, and wherein a medical act type of the medical act held to be correlated with the execution record document having the differing execution record document type as the attribute thereof is selected from among the one or plurality of candidates of medical act types. (Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility, medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities, medical documents received from one or more insurance companies, medical documents associated with all-payer health insurance claims, and other medical documents. The medical documents may include electronic 
As per claim 3, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 2.
Stankiewicz further teaches wherein the medical act type correlated in advance is selectable as the medical act type correlated with the execution record document having the differing execution record document type as the attribute thereof. (Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility, medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities, medical documents received from one or more insurance companies, medical documents associated with all-payer health insurance claims, and other medical documents. The medical 
As per claim 4, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 1.
Stankiewicz further teaches wherein the memory stores one or a plurality of candidates of a medical act type as the attribute of a medical act capable of being correlated with the execution record document having the differing execution record document type as the attribute thereof, and wherein the holding unit holds a medical act having, as the attribute thereof, a medical act type selected from among the one or plurality of candidates of medical act types in correlation with an execution record document having the differing execution record document type as the attribute thereof. (Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a 
As per claim 5, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 1. 
Stankiewicz further teaches a controller that displays an execution record document on a display. (Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some embodiments, user interface 14 may include one or more different types of devices for presenting information to a user.)
As per claim 6, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 2.
Stankiewicz further teaches a controller that displays an execution record document on a display. (Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen 
As per claim 7, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana teaches the limitations of claim 3.
Stankiewicz further teaches a controller that displays an execution record document on a display. (Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some embodiments, user interface 14 may include one or more different types of devices for presenting information to a user.)
As per claim 8, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana the limitations of claim 4.
Stankiewicz further teaches a controller that displays an execution record document on a display. (Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some embodiments, user interface 14 may include one or more different types of devices for presenting information to a user.)
As per claim 9, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana the limitations of claim 5.
Stankiewicz further teaches wherein the controller makes a display aspect of an execution record document having, as the attribute thereof, the execution record Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility, medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities, medical documents received from one or more insurance companies, medical documents associated with all-payer health insurance claims, and other medical documents. The medical documents may include electronic medical records (EMR) or electronic health records (EHR), medical clinician notes, medical clinician dictations, medication files, radiology reports, emergency department reports, patient pathology reports, and other medical documents. Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some 
As per claim 10, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana the limitations of claim 6.
Stankiewicz further teaches wherein the controller makes a display aspect of an execution record document having, as the attribute thereof, the execution record document type correlated with the medical act type in advance and a display aspect of the execution record document having, as the attribute thereof, the differing execution record document type correlated with the medical act different from each other. (Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility, medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities, Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some embodiments, user interface 14 may include one or more different types of devices for presenting information to a user.)
As per claim 11, 
The combined teaching of Stankiewicz, Hernandez and Mabotuwana the limitations of claim 7.
Stankiewicz further teaches wherein the controller makes a display aspect of an execution record document having, as the attribute thereof, the execution record document type correlated with the medical act type in advance and a display aspect of the execution record document having, as the attribute thereof, the differing execution record document type correlated with the medical act different from each other. (Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some embodiments, user interface 14 may include one or more different types of devices for presenting information to a user.)
As per claim 12,
The combined teaching of Stankiewicz, Hernandez and Mabotuwana the limitations of claim 8.
Stankiewicz further teaches wherein the controller makes a display aspect of an execution record document having, as the attribute thereof, the execution record document type correlated with the medical act type in advance and a display aspect of the execution record document having, as the attribute thereof, the differing execution Paragraphs [0033]-[0037] of Stankiewicz. The teaching describes a computer system 10 that may access data storage system 12 to retrieve all or a portion of the medical context items, to retrieve predetermined ontologies and/or quantitative factors associated with the medical context and/or store updates to efficacy estimates for each of the plurality of protocols. Medical protocols refer to a prescribed series of actions designed to improve patient or facility outcome defined by a medical context. Protocols associated with a medical context can be formulated at the hospital-level (e.g., a protocol with cleaning instructions to reduce hospital acquired infections), caretaker-level (e.g., a protocol for hand cleaning), and/or the patient-level (e.g., a protocol to ensure that a patient fulfills their prescription). A medical context item may be detected by computer system 10 according to medical documents. Such medical documents may include any of the following categories of medical documents: government-acquired medical documents from a Medicare repository, medical documents submitted to a government by the medical facility, medical documents submitted to the government by many medical facilities, medical documents received from one or more medical facilities, medical documents received from one or more insurance companies, medical documents associated with all-payer health insurance claims, and other medical documents. The medical documents may include electronic medical records (EMR) or electronic health records (EHR), medical clinician notes, medical clinician dictations, medication files, radiology reports, emergency department reports, patient pathology reports, and other medical documents. Paragraph [0041] of Stankiewicz. The teaching describes a user may interact with the network via user interfaces 14. User interface 14 may include a display screen for presenting visual information to a user. In some embodiments, the display screen includes a touch sensitive display. In some 
As per claim 13, 
Claim 13 is substantially similar to claim 5. As such, claim 13 is rejected for the same reasons as claim 5. 
As per claim 14,  
Claim 13 is substantially similar to claim 1. As such, claim 13 is rejected for the same reasons as claim 1.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered.
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 101 are not persuasive. The applicant argues that claim 1 as a whole is directed to a particular improvement in medical audit. The applicant provides a detailed explanation that when two medical acts are recorded on a single document proof that the acts have been performed would only be determined by the system according to what act the single document is a record of leaving out the second act that was performed but lacks the precise paperwork to prove that it was performed. The applicant’s invention aims to eliminate this problem by using the single document of one act type as a substitution record for the act that was performed but lacks the exact documentation. The examiner finds this element as claimed as part of the abstraction of the claim language. The examiner in the updated rejection above has shown that the claimed subject matter is directed to an abstract idea in the form of organizing human activity that is implemented through a generic computer. There are no functions that appear to improve the functioning of the generic computer system. 
Applicant’s arguments pertaining to prior art rejections are rendered moot in light of the new combination of references used in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626